Citation Nr: 1128145	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for retinopathy, as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for right leg below the knee amputation, as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for left leg below the knee amputation, as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for open sores, left leg, as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for pancreatitis.

8.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 9, 2008, and from November 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO granted service connection and assigned a 10 percent rating for PTSD, effective September 6, 2006; and denied service connection for diabetes mellitus, type II, hypertension, retinopathy, right and left leg below the knee amputations, open sores of the left leg, and pancreatitis.  In April 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.

Although the RO granted a higher, 30 percent, rating for the service-connected PTSD for the period prior to a September 9, 2008 hospitalization and upon the end of hospitalization on November 1, 2008, as higher ratings for this disability are available at each stage prior to and from these dates, and the Veteran was presumed to seek the maximum available benefit for a disability, the claims for higher ratings at each stage remained viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1968 to March 1971.

2.  In July 2011, the Board was notified through a Social Security Administration inquiry that the Veteran died in June 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R.  § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claims originated (listed on the first page of this decision).


ORDER


The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


